Citation Nr: 1825858	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-39 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to additional vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel







INTRODUCTION

The Veteran had active duty April 1995 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Vocational Rehabilitation and Employment Division (VR & E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2015 at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran has been employed in a stable position since May 2008, and does not have a handicap in need of additional rehabilitation.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code are not met.  38 U.S.C. §§ 3101, 3102, 5107 (2012);  38 C.F.R. §§ 21.40, 21. 50, 21.52, 21.282(b), 21.320(b), 21.322(h) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

During the May 2015 Board hearing, the undersigned VLJ clarified the issue decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ informed that Veteran that she had options as far as representation; however, the Veteran elected to continue without representation.  This action supplemented VA's compliance with 38 C.F.R. § 3.103 (2017).

Analysis

The purpose of training and rehabilitation benefits provided in Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable veterans with service-connected disabilities to achieve maximum independence in daily living, and to the maximum extent feasible, to become employable to obtain and maintain suitable employment.  38 U.S.C. § 3100 (2012).  The aim of the provision is to provide such services necessary to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment.

A service-disabled veteran must meet three basic requirements to be eligible for receipt of Chapter 31 vocational rehabilitation benefits: (1) VA must find that the veteran has basic entitlement to services as prescribed by 38 C.F.R. § 21.40 (2017); (2) the services necessary for training and rehabilitation must be identified by VA and the veteran; and (3) an individual written plan must be developed by VA and the veteran describing goals of the program and the means through which these goals will be achieved.  38 U.S.C. § 3102 (2012);  38 C.F.R. §§ 21.1(b)(1-3), 21.40 (2017).

Regarding the first requirement, as pertinent to this case, the regulation requires that the following two conditions are met: (1) the veteran has a service-connected disability, and the disability is rated either 20 percent disabling or more; or, if the veteran filed an original claim prior to November 1, 1990, the disability is rated at a compensable level which may be less than 20 percent, (2) the disability must have been incurred or aggravated by active duty service on or after September 16, 1940, and (3) the veteran is in need of rehabilitation to overcome an employment handicap.  38 C.F.R. § 21.40 (2017).

When the Veteran filed a claim for entitlement to vocational rehabilitation, she was service connected for degenerative disc disease (DDD) of the cervical spine (rating of 10 percent disabling); DDD of the thoracolumbar spine (rating of 10 percent disabling); bilateral knee disorder at a noncompensable rating; and right great toe hallux valgus bunion at a noncompensable rating.  The Veteran has a combined rating of 20 percent disabling.

However, on review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that that Veteran is in need of additional rehabilitation to overcome an employment handicap.  The Board notes that an "employment handicap" is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a) (2017).

At present, the Veteran began employment as a public relations specialist in May 2008.  (The Veteran had completed a prior Vocational Rehabilitation program upon 60-day maintenance of this position.)  In June 2014, the Veteran filed for additional vocational rehabilitation services.  The record of evidence reveals that the Veteran was scheduled and seen for an entitlement appointment in July 2014.  At this appointment the Veteran indicated that she had reapplied for vocational services to obtain assistance in securing additional training in public health nursing; health administration and instruction; or graphic work and designing.  Notes from the July 2014 entitlement appointment state that the Veteran still worked for the same civic employer; however, her position title had changed from press assistant [specialist] to communications assistant under a different supervisor.  Albeit this change in job title, the Veteran disclosed that her professional duties had not changed; however, the Veteran indicated that she experienced conflict with her new supervisor.  An evaluator opined that the Veteran stated that her service-connected disabilities did not prevent her from performing her job duties.  Moreover, her service-connected disabilities were not aggravated by the "essential tasks" of her present communications assistant position.

At the May 2015 videoconference hearing, the Veteran testified that she could not transfer to another department-"to climb the ladder of opportunity"-because she did not possess the requisite skills, even though she obtained a master's degree.  The Veteran further stated that she could not fulfill her ambition to transfer to another department unless she receives assistance, underscoring that her own efforts have been pointless and useless (and have consumed her weekends).  

The Veteran did not testify that she ever had to stay home from work due to DDD of the cervical or thoracolumbar spine.  The Board notes that the Veteran did not mention any work-related limitations created by her service-connected disabilities, short of her foot hurting.

In light of this evidence, the Board finds the record does not establish that the Veteran has an employment handicap necessary to fulfill the requirements of 38 C.F.R. § 21.40 (2017).  The Veteran has been able to prepare for, obtain, and retain employment consistent with her abilities since becoming employed as a press assistant [specialist] in May 2008.  Therefore entitlement to vocational rehabilitation services is not warranted.


ORDER

Entitlement to additional vocational rehabilitation services is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


